      Case 2:17-cv-05472-MVL-MBN Document 70 Filed 08/01/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


CALLIE TRAHAN                                          CIVIL ACTION

VERSUS                                                 NUMBER: 17-5472

NYGARD NY RETAIL, LLC, ET AL.                          SECTION: “F”(5)


                      ORDER SCHEDULING STATUS CONFERENCE

       A status conference in the above matter will be held on August 6, 2019 at 2:00 p.m.

before Magistrate Judge Michael B. North, Room B419, Hale Boggs Building, 500 Poydras

Street, New Orleans, Louisiana.

       New Orleans, Louisiana, this _____
                                     1st day of      August          , 2019.




                                                       MICHAEL B. NORTH
                                                  UNITED STATES MAGISTRATE JUDGE
